



COURT OF APPEAL FOR ONTARIO

CITATION: Limen Group Ltd. v. Blair, 2014 ONCA 680

DATE: 20141003

DOCKET: C59045

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Limen
    Group Ltd., Limen Group Construction Ltd.,

and
    Limen Masonry (2003) Inc.

Appellants (Plaintiffs)

and

John
    Blair on his own behalf and on behalf of all the members of the

Masonry
    Industry Employers Council of Ontario,

John
    Blair on his own behalf and on behalf of all the members of the

Ontario
    Masonry Contractor Association  BACU Bargaining Committee,

Kerry
    Wilson on his own behalf and on behalf of all the members of the

Brick
    and Allied Craft Union of Canada, and

Kerry
    Wilson on his own behalf and on behalf of all the members of the

Ontario
    Provincial Conference of the International Union of

Bricklayers
    and Allied Craftworkers

Respondents (Defendants)

Daniel J. Shields and Hendrik T. Nieuwland, for the
    appellants

Lorne A. Richmond and Charles Sinclair for the
    respondents Kerry Wilson, the Brick and Allied Craft Union of Canada and the
    Ontario Provincial Conference of the International Union of Bricklayers and
    Allied Craftworkers

David Bannon and Robert Frank for the respondents John
    Blair, Masonry Industry Employers Council of Ontario and the Ontario Masonry
    Contractor Association  BACU Bargaining Committee

Heard and released orally: September 23, 2014

On appeal from the order of Justice Stephen E. Firestone of
    the Superior Court of Justice, dated July 7, 2014.

By the Court:

Introduction

[1]

The appellants are unionized masonry contractors in the industrial,
    commercial and institutional (ICI) sector of Ontarios construction
    industry.  They appeal the July 7, 2014 order of Firestone J. in which he
    stayed their action against the respondents and declined to grant injunctive
    relief.

Background Facts

[2]

The respondents, BACU and OPC, are construction trade unions
    representing bricklayers including bricklayers employed by the appellants.

[3]

The respondents, MIECO and OBBC, are organizations that represent
    employers in the masonry sector of the construction industry.  This includes
    the appellants.  MIECO is a designated employer bargaining agency under the
Labour
    Relations Act, 1995
(LRA).  OBBC has not been so formally designated.

[4]

The LRA requires collective agreements in the ICI sector to be bargained
    by trade, on a provincial basis, by an employer bargaining agency and an
    employee bargaining agency.  Bargaining agencies in the ICI sector negotiate a
    single, provincial collective agreement which binds all unionized employers and
    employees in a trade group and remains in force for three year periods.

[5]

In 2004, the Ontario Labour Relations Board (OLRB) ordered BACU and OPC
    to jointly bargain two bricklayer collective agreements which were to contain
    identical terms and conditions.  The collective agreements are binding on the
    appellants.

[6]

The respondents take the position that these and successor collective
    agreements prohibit individual bargaining including independent contractor
    agreements between masonry contractors such as the appellants and individual
    bricklayers.

[7]

In April 2014, the respondents entered into a Memorandum of Agreement
    which was stated to clarify the prohibition in the two collective agreements
    and to provide for robust enforcement mechanisms for breaches of the
    prohibition.

[8]

The appellants have entered into independent contractor agreements with
    certain bricklayers whom they describe as high performing.

Appellants Action

[9]

In June 2014, the appellants commenced an action against the
    respondents.  They claim, among other things, that the Memorandum of Agreement
    and the two collective agreements are unlawful and void.  In their statement of
    claim, they seek: a declaration that the Memorandum of Agreement and the
    collective agreements are void, injunctive relief restraining the respondents
    from preventing the appellants from entering into independent contractor arrangements,
    damages for conspiracy, intimidation, inducing breach of contract and/or
    causing loss by unlawful means and punitive, exemplary and/or aggravated
    damages.

Motion Judges Decision

[10]

The
    motion judge stayed the appellants action on the basis that the essential
    character of the parties dispute was one of labour relations over which the
    OLRB has exclusive jurisdiction.  He ordered that the action be stayed.

[11]

He
    also concluded that notwithstanding that the court retained its inherent
    jurisdiction to grant injunctive and interim relief, he declined to exercise
    his discretion in that regard.

Analysis

[12]

In
    our view, the motion judge applied the correct test and reached the right
    result.

[13]

The
    essential character of the parties dispute clearly falls within the Boards
    exclusive jurisdiction  indeed, the anchor of the appellants action is the illegality
    of the Memorandum of Agreement and the two collective agreements.  The
    appellants complaint that the Act contemplates one seamless provincial
    collective agreement and that the OBBC owes no duties or obligations to the
    appellants does not alter the essential character of the dispute.

[14]

Moreover,
    the appellants have avenues available within the labour relations regime to
    challenge the validity of the Memorandum of Agreement and the collective
    agreements.  In particular, we are not persuaded that there is a legislative
    gap that would effectively prevent the appellants from obtaining a Board order,
    making any order obtained against MEICO on the legality of the Memorandum of
    Agreement and collective agreements, applicable to OBBC.  There is no deprivation
    of the ultimate remedy sought by the appellants.

[15]

Although
    not pressed by the appellants in oral argument, we are also of the view that
    the motion judge did not err in refusing injunctive relief.  He correctly noted
    that the court had jurisdiction but declined to grant interlocutory relief.  We
    agree with this determination.

[16]

The
    appeal is dismissed.  The appellants are to pay each of the respondents $12,500
    in costs inclusive of disbursements and applicable taxes.

Doherty J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


